Exhibit 10.1

FIRST AMENDMENT TO

LOAN AND SECURITY AGREEMENT

This First Amendment to Loan and Security Agreement (this “Amendment”) is
entered into as of December 28, 2011, between COMERICA BANK (“Bank”) and EGAIN
COMMUNICATIONS CORPORATION (“Borrower”).

RECITALS

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of June 27, 2011 (as it may be amended from time to time, the “Agreement”).
The parties desire to amend the Agreement, in accordance with the terms of this
Amendment.

NOW, THEREFORE, the parties agree as follows:

1. Exhibit A (Definitions) to the Agreement is amended by adding (in the
appropriate alphabetical order) the defined term set forth below:

“‘Quarterly Reporting Period’ has the meaning assigned in Section 6.2(a) of this
Agreement.”

2. The “.” at the end of Section 3.2(b) of the Agreement is deleted and replaced
with “; and”, and new Section 3.2(c) is added to the Agreement to read in its
entirety as follows:

“(c) if such Credit Extension is an Advance to be made during any Quarterly
Reporting Period (as defined in Section 6.2(a) below), receipt by Bank of a
Borrowing Base Certificate signed by a Responsible Officer in substantially the
form of Exhibit D hereto, together with aged listings by invoice date of
accounts receivable, each as of the last day of the month immediately preceding
the date of the proposed Advance.”

3. Section 6.2(a) of the Agreement is amended and restated to read in its
entirety as follows:

“(a) Within thirty (30) days after the last day of each month, Borrower shall
deliver to Bank a Borrowing Base Certificate signed by a Responsible Officer in
substantially the form of Exhibit D hereto, together with aged listings by
invoice date of accounts receivable and accounts payable (collectively, the
‘Borrowing Base Reporting’). Notwithstanding the foregoing, Borrower shall not
be required to deliver the Borrowing Base Reporting for and as of the last day
of any January, February, April, May, July, August, October or November if, as
of the last day of such month (i) no Event of Default has occurred and is
continuing, (ii) there is no outstanding balance under the Revolving Line, and
(iii) the ratio of the balance of Borrower’s Cash at Bank to all Indebtedness to
Bank is not less than 1.50 to 1.00 (each, a ‘Quarterly Reporting Period’).”

4. The reference to “December 31, 2011” in Section 8.11 of the Agreement is
deleted and replaced with “June 30, 2012”.

5. Exhibit E to the Agreement is deleted and replaced with Exhibit E attached
hereto.

6. No course of dealing on the part of Bank or its officers, nor any failure or
delay in the exercise of any right by Bank, shall operate as a waiver thereof,
and any single or partial exercise of any such right shall not preclude any
later exercise of any such right. Bank’s failure at any time to require strict
performance by Borrower of any provision shall not affect any right of Bank
thereafter to demand strict compliance and performance. Any suspension or waiver
of a right must be in writing signed by an officer of Bank.



--------------------------------------------------------------------------------

7. Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remains in full force and effect in accordance with its terms and hereby is
ratified and confirmed in all respects. Except as expressly set forth herein,
the execution, delivery, and performance of this Amendment shall not operate as
a waiver of, or as an amendment of, any right, power, or remedy of Bank under
the Agreement, as in effect prior to the date hereof.

8. Borrower waives, discharges, and forever releases Bank, Bank’s employees,
officers, directors, attorneys, stockholders, and their successors and assigns,
from and of any and all claims, causes of action, allegations or assertions that
Borrower has or may have had at any time up through and including the date of
this Amendment, against any or all of the foregoing, regardless of whether any
such claims, causes of action, allegations or assertions are known to Borrower
or whether any such claims, causes of action, allegations or assertions arose as
result of Bank’s actions or omissions in connection with the Loan Documents, or
any amendments, extensions or modifications thereto, or Bank’s administration of
the Obligations or otherwise. BORROWER WAIVES THE PROVISIONS OF CALIFORNIA CIVIL
CODE SECTION 1542, AS IT MAY BE AMENDED FROM TIME TO TIME, WHICH STATES:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

9. Borrower represents and warrants that the Representations and Warranties
contained in the Agreement are true and correct as of the date of this
Amendment, and that no Event of Default has occurred and is continuing.

10. As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

(a) this Amendment, executed by Borrower;

(b) a Certificate of the Secretary of Borrower with respect to incumbency and
resolutions authorizing the execution and delivery of this Amendment;

(c) an Affirmation of Subordination Agreement, executed by Ashutosh Roy;

(d) all reasonable Bank Expenses incurred through the date of this Amendment,
which may be debited from any of Borrower’s accounts; and

(e) such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

11. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.

[signatures on following page]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

EGAIN COMMUNICATIONS CORPORATION,

a Delaware corporation

By:

 

      /s/ Eric Smit

Name:

  Eric Smit

Title:

  CFO

 

COMERICA BANK By:  

      /s/ Alan Jepsen

Name:   Alan Jepsen Title:   SVP

 

3



--------------------------------------------------------------------------------

EXHIBIT E

COMPLIANCE CERTIFICATE

 

Please send all Required Reporting to:   Comerica Bank   Technology & Life
Sciences Division   Loan Analysis Department   250 Lytton Avenue   3rd Floor, MC
4240   Palo Alto CA 94301   Phone: (650) 462-6060   Fax: (650) 462-6061

FROM: eGain Communications Corporation

The undersigned authorized Officer of eGain Communications Corporation
(“Borrower”), hereby certifies that in accordance with the terms and conditions
of the Loan and Security Agreement between Borrower end Bank (the “Agreement”),
(i) Borrower is in complete compliance for the period ending
                    , 201    with all required covenants, including without
limitation the ongoing registration of intellectual property rights in
accordance with Section 6.8, except as noted below and (ii) all representations
and warranties of Borrower stated in the Agreement are true and correct in all
material respects as of the date hereof; provided, however, that those
representations and warranties expressly referring to another date shall be
true, correct and complete in all material respects as of such date. Attached
herewith are the required documents supporting the above certification
(“Supporting Documents”). The Officer further certifies the Supporting Documents
are prepared in accordance with Generally Accepted Accounting Principles (GAAP)
and are consistently applied form one period to the next except as explained in
an accompanying letter or footnotes.

Please indicate compliance status by circling Yes/No under “Complies” or
“Applicable” column,

 

REPORTING COVENANTS

  

REQUIRED

   COMPLIES  

Company Prepared Monthly F/S

   Monthly, within 30 days      YES         NO   

Compliance Certificate

   Monthly, within 30 days      YES         NO   

CPA Audited. Unqualified F/S

   Annually, within 90 days of FYE      YES         NO   

Borrowing Base Cert, A/R & A/P Agings

   Monthly, within 30 days or, subject to Section 6.2(a), Quarterly, within 30
days      YES         NO   

Annual Business Plan

   Annually, within 60 days after the beginning of each FY      YES         NO
  

Intellectual Property Report

   Quarterly within 30 days      YES         NO   

Audit

   Semi-annual      YES         NO   

If Public:

        

10-Q

   Quarterly, within 5 days of SEC filing (50 days)      YES         NO   

10-K

   Annually, within 5 days of SEC tiling (95 days)      YES         NO   

Total amount of Borrower’s cash and investments

   Amount: $              YES         NO   

Total amount of Borrower’s cash and investments maintained with Bank

   Amount: $              YES         NO   

 

    

DESCRIPTION

   APPLICABLE
 

Legal Action > $500,000 (Sect. 6.2(iv))

   Notify promptly upon notice      YES         NO   

Mergers & Acquisitions> $250,000 (Sect. 7.3)

   Notify promptly upon notice      YES         NO   

Cross default with other agreements >$250,000 (Sect. 8.7)

   Notify promptly upon notice      YES         NO   

Judgments and settlements $1,000,000 (Sect. 8.9)

   Notify promptly upon notice      YES         NO   

 

FINANCIAL COVENANTS    REQUIRED      ACTUAL    COMPLIES
 

TO BE TESTED MONTHLY, UNLESS OTHERWISE NOTED

           

Minimum Liquidity

     1.50:1.00               :1.00      

Minimum Cash at Bank

   $ 1,000,000       $              YES         NO    FINANCIAL COVENANTS   
REQUIRED      ACTUAL    COMPLIES
 

Permitted Indebtedness for equipment leases

   <$ 500,000       $      YES         NO   

Permitted Investments for stock repurchase

   <$ 250,000       $      YES         NO   

Permitted Investments for subsidiaries

   <$ 500,000       $      YES         NO   

Permitted Investments for employee loans

   <$ 100,000       $      YES         NO   

Permitted Investments for joint ventures

   <$ 100,000       $      YES         NO   

Permitted Liens for equipment leases

   <$ 500,000       $      YES         NO   

Permitted Transfers

   <$ 500,000       $      YES         NO   



--------------------------------------------------------------------------------

Please Enter Below Comments Regarding Violations:

The undersigned further acknowledges that at any time Borrower is not in
compliance with all the terms set forth in the Agreement, including, without
limitation, the financial covenants, no credit extensions will be made.

Very truly yours,

 

 

Authorized Signer

 

Name

 

 

2



--------------------------------------------------------------------------------

Corporation Resolutions and Incumbency Certification

Authority to Procure Loans

I certify that I am the duly elected and qualified Secretary of EGAIN
COMMUNICATIONS CORPORATION, a Delaware corporation (the “Corporation”); that the
following is a true and correct copy of resolutions duly adopted by the Board of
Directors of the Corporation in accordance with its bylaws and applicable
statutes.

Copy of Resolutions:

Be it Resolved, That:

 

1. Any one (1) of the following                     CEO or the CFO
                    (insert titles only) of the Corporation are/is authorized,
for, on behalf of, and in the name of the Corporation to:

(a) Negotiate and procure loans, letters of credit and other credit or financial
accommodations from Comerica Bank (“Bank”), a Texas banking association, from
time to time, in an unlimited amount;

(b) Discount with Bank, commercial or other business paper belonging to the
Corporation made or drawn by or upon third parties, without limit as to amount;

(c) Purchase, sell, exchange, assign, endorse for transfer and/or deliver
certificates and/or instruments representing stocks, bonds, evidences of
Indebtedness or other securities owned by the Corporation, whether or not
registered in the name of the Corporation;

(d) Give security for any liabilities of the Corporation to Bank by grant,
security interest, assignment, lien, deed of trust or mortgage upon any real or
personal property, tangible or intangible of the Corporation;

(e) Issue a warrant or warrants to purchase the Corporation’s capital stock; and

(f) Execute and deliver in form and content as may be required by Bank any and
all notes, evidences of Indebtedness, applications for letters of credit,
guaranties, subordination agreements, loan and security agreements, financing
statements, assignments, liens, deeds of trust, mortgages, trust receipts and
other agreements, instruments or documents to carry out the purposes of these
Resolutions, any or all of which may relate to all or to substantially all of
the Corporation’s property and assets.

 

2. Said Bank be and it is authorized and directed to pay the proceeds of any
such loans or discounts as directed by the persons so authorized to sign,
whether so payable to the order of any of said persons in their individual
capacities or not, and whether such proceeds are deposited to the individual
credit of any of said persons or not.

 

3. Any and all agreements, instruments and documents previously executed and
acts and things previously done to carry out the purposes of these Resolutions
are ratified, confirmed and approved as the act or acts of the Corporation.

 

4. These Resolutions shall continue in force, and Bank may consider the holders
of said offices and their signatures to be and continue to be as set forth in a
certified copy of these Resolutions delivered to Bank, until notice to the
contrary in writing is duly served on Bank (such notice to have no effect on any
action previously taken by Bank in reliance on these Resolutions).

 

5. Any person, corporation or other legal entity dealing with Bank may rely upon
a certificate signed by an officer of Bank to effect that these Resolutions and
any agreement, instrument or document executed pursuant to them are still in
full force and effect and binding upon the Corporation.

 

6. Bank may consider the holders of the offices of the Corporation and their
signatures, respectively, to be and continue to be as set forth in the
Certificate of the Secretary of the Corporation until notice to the contrary in
writing is duly served on Bank.



--------------------------------------------------------------------------------

I further certify that the above Resolutions are in full force and effect as of
the date of this Certificate; that these Resolutions and any borrowings or
financial accommodations under these Resolutions have been properly noted in the
corporate books and records, and have not been rescinded, annulled, revoked or
modified; that neither the foregoing Resolutions nor any actions to be taken
pursuant to them are or will be in contravention of any provision of the
certificate of incorporation or bylaws of the Corporation or of any agreement,
indenture or other instrument to which the Corporation is a party or by which it
is bound; and that neither the certificate of incorporation nor bylaws of the
Corporation nor any agreement, indenture or other instrument to which the
Corporation is a party or by which it is bound require the vote or consent of
shareholders of the Corporation to authorize any act, matter or thing described
in the foregoing Resolutions.

I further certify that the following named persons have been duly elected to the
offices set opposite their respective names, that they continue to hold these
offices at the present time, and that the signatures which appear below are the
genuine, original signatures of each respectively:

(PLEASE SUPPLY GENUINE SIGNATURES OF AUTHORIZED SIGNERS BELOW)

 

Name (Type or Print)    Title    Signature

Ashutosh Roy

  

CEO

  

/s/ Ashutosh Roy

Eric Smit

  

CFO

  

/s/ Eric Smit

 

  

 

  

 

 

  

 

  

 

 

  

 

  

 

In Witness Whereof, I have affixed my name as Secretary and have caused the
corporate seal (where available) of said Corporation to be affixed on
December 28, 2011.

 

/s/ Stan Pierson

Secretary

***

 

The Above Statements are Correct.

  

            /s/ Eric Smit

   SIGNATURE OF OFFICER OR DIRECTOR OR, IF NONE. A    SHAREHOLDER OTHER THAN
SECRETARY WHEN SECRETARY    IS AUTHORIZED TO SIGN ALONE.

Failure to complete the above when the Secretary is authorized to sign alone
shall constitute a certification by the Secretary that the Secretary is the sole
Shareholder, Director and Officer of the Corporation.

 

2